"Walker, J.,
concurring in.result: I agree with the majority of the Court that damages are recoverable by plaintiff, the sendee of the message, in this State, to whom it was addressed by the sender at Roanoke, Va., although it appears that damages for mental anguish are not recoverable by the law of the latter State; but I cannot assent to the position that this decision is in harmony with Johnson v. Telegraph Co., 144 N. C., 410, for I must think that the two cases are in irreconcilable conflict, at least in principle. In the Johnson case the suit was brought by the sendee, who was in this State, and the message originated in Virginia, where damages for mental anguish were not recoverable. The same principle, in my opinion, must necessarily govern both cases. In Bryan v. Telegraph Co., 133 N. C., 603, the sendee, who lived, in South Carolina, where damages for mental anguish are not recoverable, was allowed to recover, but not for the reasons stated in support of the opinion of the Court in this case. '